Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 12 recite the broad recitation “the first path formed outside the second path on the electrically insulating substrate has a greater width than the second path in at least some paths”, and the claim also recites “the first path formed outside the second path on the electrically insulating substrate has a greater width than the second path” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, the recitation of “the first path formed outside the second path on the electrically insulating substrate has a greater width than the second path in at least some paths” makes the claimed invention indefinite because it’s not clear what “in at least some paths” means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscio et al. (WO 2011050964) in view of Zinovik (WO 2017005471).
Regarding claims 1 and 12, Ruscio discloses an aerosol generating apparatus heating a cigarette accommodated in the aerosol generating to generate an aerosol, the aerosol generating apparatus comprising:
a heater (by reference sign 400, fig. 4) including a first electrically conductive heating element form along a first path on an electrically insulating substrate (by reference sign 401, fig. 4) and a second electrically conductive heating element formed along a second path on the electrically insulating substrate (the paths are shown by reference sign 403, fig. 4); 
a battery for supplying power to the heater (page 9); and a controller configured to control the power supplied from the battery to the heater (page 2); 
wherein the first electrically conductive hating element and the second electrically conductive heating element are electric resistive elements that are heated by a current flowing through the first electrically conductive heating element and the second electrically conductive heating element by the power supplied from the battery (pages 3 and 4).
the heater includes a first area in which the first electrically conductive heating element and the second electrically conductive heating element are formed, and a second area in which the first electrically conductive heating element and the second electrically conductive heating element are to be electrically connected to the battery, the second area includes portions in which the first electrically conductive heating element and the second electrically conductive heating element includes a third end and a fourth end which are on the second path in the heating area, -27-the non-heating area includes a first connection portion connecting the first end and the third end to the battery, and a second connection portion connecting the second end and the fourth end to the battery, and the first connection portion and the second connection portion have a greater width than the first electrically conductive heating element and the second electrically conductive heating element (see fig. 4).
Ruscio does not expressly disclose about varying the width of the heating elements.  Zinovik discloses varying the width of the paths to adjust the resistance value for the heating elements wherein a heating element can have a lower resistance value than the resistance value of another heating element to get a desire heating characteristics (page 6, lines 7-15 and lines 22-24);  therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Ruscio to have the first path formed outside the second path on the electrically insulating substrate has a greater width than the second path in at least some paths such that the first electrically conductive heating element has a lower resistance value than the second electrically conductive heating element, the heater includes a heating area in which the first electrically conductive heating element and the second electrically conductive heating element are formed.
Regarding claim 2, Ruscio discloses the first connection portion and the second connection portion are manufactured as an electrically conductive element identical to the first electrically conductive heating element and the second electrically conductive heating element (see fig. 4).  
Regarding claim 6, Ruscio discloses the heater is implemented in the form of an internal heater to be inserted into the cigarette to heat the cigarette (fig. 4).  
Regarding claim 7, Ruscio discloses the first electrically conductive heating element is formed to have a greater pattern or shape than the second electrically conductive heating element on the electrically insulating substrate (figs. 4-5).  
Regarding claim 8, Ruscio discloses the first path and the second path are formed as paths having an identical pattern and different ratio sizes on the electrically insulating substrate, and the identical pattern is a pattern of at least one of an angular shape, a curved shape, and an irregular shape (see fig. 4).
Regarding claim 9, Ruscio discloses the first path and the second path have different shapes of patterns (see figs. 4-5).  
Regarding claim 10, Ruscio closes the electrically insulating substrate corresponds to a green sheet including a ceramic synthetic material, or includes an insulating substrate manufactured using paper, glass, ceramic, anodized metal, coated metal or polyimide (page 6, lines 4-6).  
Regarding claim 11, Ruscio discloses a distance between the first electrically conductive heating element and the second electrically conductive heating element formed on the electrically insulating substrate is at least 1.0 mm (figs. 4-5).  
Regarding claim 13, Ruscio discloses the heater comprises a plate-type heating element (see fig. 4).
Claims 3-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscio et al. (WO 2011050964) in view of Zinovik (WO 2017005471) and further in view of CN106723379 (CN).
Regarding claim 3, CN discloses the first electrically conductive heating element and the second electrically conductive heating element have a thermal coefficient resistance (TCR) value between 1200 ppm/°C and 1800 ppm/°C [0046] –[0070].  
Regarding claim 4, CN 106723379 discloses the first electrically conductive heating element and the second electrically conductive heating element have a resistance value between 0.7 Q and 0.85 Q at a room temperature of 25 0C [0087].  
Regarding claim 5, CN discloses each of the first electrically conductive heating element and the second electrically conductive heating element has a set resistance value depending on at least one of a constituent material, length, width, thickness and -28-pattern of the electric resistive element of each of the first and second electrically conductive heating elements [0046] [0070].
Regarding claim 8, CN discloses first path and the second path are formed as paths having an identical pattern and different ratio sizes on the electrically insulating substrate, and the identical pattern is a pattern of at least one of an angular shape, a curved shape, and an irregular shape [0136] [0137].  
Regarding claim 9, CN discloses the first path and the second path have different shapes of patterns [0136] [0137].  
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that the heating elements of the combination of Ruscio and Zinovik does not disclose the claimed “the first path formed outside the second path on the electrically insulating substrate has a greater width than the second path in at least some paths”.  This argument is not persuasive because, as explained above, the claimed feature raise issues that makes the claimed invention indefinite.  Furthermore, the reference of Ruscio has an example that shows a first path has a greater width than a second path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747